DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  According to MPEP 608.01 (m) “Periods may not be used elsewhere in the claims except for abbreviations.” The applicant has a period after the word “metrics” in the second to last limitation of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of using selective metrics in an optimization problem. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-9) is/are directed to a method, claim(s) (10-18) is/ are directed to a computer readable medium, and claims(s) (19-20) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the claims recite:

(a) mental process: as drafted, the claim recites the limitations of storing data, generating metrics, determining a max or min value, determining a variance, identifying a lowest variance metric, using the metric which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computing devices,” “one or more processors”, and “one or more storage media” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the one or more computing devices” language, the claim encompasses the user manually generating a metric, determining the lowest variance, and using this value to solve an optimization problem. The mere nominal recitation of a generic processor or computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  The underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case generating metrics, determining values, determining a variance, and using the metric in an optimization problem. As disclosed in paragraphs 33-38, the optimization problem is an actual mathematical formula. Thus, the claim recites mathematical concepts, mathematical formulas or equations, and mathematical relationships.  “Mathematical Relationships” A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.  Examples of mathematical relationships recited in a claim include: a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am. “Mathematical Formulas or Equations” A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase “determining a ratio of A to B” is merely a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase “calculating the force of the object by multiplying its mass by its acceleration” is a textual replacement for the particular equation (F= ma).  Examples of mathematical equations or formulas recited in a claim include:a Arrhenius equation, Diamond v. Diehr; a formula for computing an alarm limit, Parker v. Flook; a mathematical formula for hedging (claim 4), Bilski v. Kappos. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation.

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine whether to send a notification (about an online or real world occurrence) to one or more registered users, one might maximize for number of views (the primary metric), while keeping the number of "disables" (a secondary metric) below a particular threshold, where a "disable" is a registered user selecting an option to disable future notifications, which selection effectively removes that registered user as a candidate recipient of future notifications which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): processors, computing devices, and memories.  The processor and computing devices in the steps is 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) storing data, generating metrics, determining a max or min value, determining a variance, identifying a lowest variance metric, using the metric which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for storing, generating, determining, identifying, and using data which is the abstract idea steps of using selective metrics in an optimization problem (determined metrics) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity using mathematical equations/formulas (i.e. using selective metrics in an 

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine using selective metrics in an optimization problem: Paragraph 2, For example, in determining whether to send a notification (about an online or real world occurrence) to one or more registered users, one might maximize for number of views (the primary metric), while keeping the number of "disables" (a secondary metric) below a particular threshold, where a "disable" is a registered user selecting an option to disable future notifications, which selection effectively removes that registered user as a candidate recipient of future notifications. The same problem can be formulated as minimizing-1-the disable rate (the primary metric) while keeping the number of views (a secondary metric) above a particular threshold.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-6, 11-15, 20 recite limitations which further limit the claimed analysis of calculated values.

Claims 7-9, 16-18 recites limitations which further limit the claimed analysis of values related to specific data. 

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 




Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

¶ 74-75, According to one embodiment, the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination. Such special-purpose computing devices may also combine custom hard-wired logic, ASICs, or FPGAs with custom programming to accomplish the techniques. The special-purpose computing devices may be desktop computer systems, portable computer systems, handheld devices, networking devices or any other device that incorporates hard-wired and/or program logic to implement the techniques. [0075]    For example, FIG. 3 is a block diagram that illustrates a computer system 300 upon which an embodiment of the invention may be implemented. Computer system 300 includes a bus 302 or other communication mechanism for communicating information, and a hardware processor 304 coupled with bus 302 for processing information. Hardware processor 304 may be, for example, a general purpose microprocessor.



(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art Yu et al. (US 20180336482 A1), Modarresi (US 20150370863 A1), Koonce et al. (US 20080091517 A1) discloses a storage media, computers, and processors in at least Yu (abstract, ¶ 1, 22, 25, 74-77, 80-88), Modarresi (Fig. 1, 2, 8, ¶ 34-37, 41, 93, 99, 102-114), Koonce (Fig. 1, ¶ 10, 11, 33-38). 



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 

Claims 10-18 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the claim is drawn to a computer readable medium that covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Although the applicant does define the “storage media” in the specification, the language associated with “in conjunction with transmission media” makes it unclear if the media is “non-transitory.” See MPEP 2111.01. Because the broadest reasonable interpretation of a claim covers a signal per se, the claim is rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-4, 6, 10-13, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180336482 A1) in view of Basu et al. “Large scale multi-objective optimization: Theoretical and practical challenges”, 2016 (cited as reference 1-U; referred to hereinafter as ‘Basu’).
	

Regarding claim 1, Yu teaches storing result data about a plurality of results of an experiment involving different values of a model parameter (¶ 22, 26, 28);

generating, based on the result data, a plurality of metrics (¶ 91, 29, 72, 85, 87);

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (¶ 54-56); 

determining, based on the value, a variance associated with said each metric (¶ 38-41); 

using the particular metric as a primary metric in an optimization problem involving the plurality of metrics (¶ 28, 48, 49, 55);

wherein the method is performed by one or more computing devices (¶ 25, 88).

Yu does not specifically teach determining, based on the maximum or minimum value, a variance associated with said each metric.

generating, based on the result data, a plurality of metrics (pg. 2-4, specifically Section 2, table 3, We begin by introducing some notation, which we will use throughout the length of the paper. Lower bold case letters (e.g., p; x) denote vectors, while upper bold case letters (e.g., A) denote matrices or linear operators. We use pi;j;k to denote the appropriate index of p (similarly for matrices) and xT z = Pi xizi to denote the Euclidean dot product between x and z. The relation _ when applied to a vector implies element wise inequalities. Also _C(_) denotes the projection operator onto the set C in terms of the L2 norm. Let a user be denoted as u and the set of all users U, such that jUj = N. Similarly, let an item be denoted as i and the set of items as I, such that jIj = M. The target serving plan (which we seek to _nd) can be represented as xui, which is the probability of showing item i to user u. Let pui denote the probability of the user u engaging (by acting on it or clicking on it) with item i, and rui denote the probability of user u disliking item i (e.g., by agging it or complaining about it) conditioned on the fact that the user was shown the item i. A detailed list of all symbols and their meanings is provided in Table 3.);

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, all disclose maximizing/minimizing modeling parameters); 

determining, based on the maximum or minimum value, a variance associated with said each metric (pg. 9, Section 6.2, Table 5, pg. 4, Section 3.1); 

identifying a particular metric, of the plurality of metrics, that is associated with the lowest variance among the plurality of metrics (pg. 9-10, Section 6.2, Table 5, Section 7, pg. 4, Section 3.1); 

using the particular metric as a primary metric in a multi-objective optimization problem involving the plurality of metrics (pg. 1, Section 1, pg. 2-3, Section 2, THE MOO PROBLEM, pg. 10, Section 7).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining, based on the maximum or minimum value, a variance associated with said each metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such variance features into similar systems. Further, applying determining, based on the maximum or minimum value, a variance associated with said each metric would allow the user to see how far a set of data is spread out. Variance could be indicative of noise or error. 

Regarding claims 2, 11, 20, Yu teaches for a first metric of the plurality of metrics: determining a plurality of maximum or minimum values of the first metric given a plurality of values of the model parameter (¶ 54-56); 

determining, based on the value, a first variance associated with a first metric (¶ 38-41); 

Yu does not specifically teach determining, based on the plurality of maximum or minimum values, a first variance associated with the first metric.

However, Basu teaches for a first metric of the plurality of metrics: determining a plurality of maximum or minimum values of the first metric given a plurality of values of the model parameter (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, all disclose maximizing/minimizing modeling parameters);  

determining, based on the plurality of maximum or minimum values, a first variance associated with the first metric (pg. 9, Section 6.2, Table 5, pg. 4, Section 3.1);

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining, based on the maximum or minimum value, a variance associated with said each metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such variance features into similar systems. Further, applying determining, based on the maximum or minimum value, a variance associated with said each metric would allow the user to see how far a set of data is spread out. Variance could be indicative of noise or error. 

Regarding claims 3 and 12, Yu teaches optimization modeling but does not specifically teach for each maximum or minimum value of the plurality of maximum or minimum values, determining a particular variance associated with said each maximum or minimum value.
However, Basu teaches for each maximum or minimum value of the plurality of maximum or minimum values, determining a particular variance associated with said each maximum or minimum value (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, Table 5);

wherein the first variance associated with the first metric is based on the particular variance associated with each maximum or minimum value of the plurality of maximum or minimum values (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, Table 5).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining, based on the maximum or minimum value, a variance associated with said each metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such variance features into similar systems. Further, applying determining, based on the maximum or minimum value, a variance associated with said each metric would allow the user to see how far a set of data is spread out. Variance could be indicative of noise or error. 

Regarding claims 4 and 13, Yu teaches for each maximum or minimum value of the plurality of maximum or minimum values, determining a probability of said each maximum or minimum value (¶ 32-39, 53-55);  
wherein determining the first variance is also based on the probability of each maximum or minimum value of the plurality of maximum or minimum values (¶ 38, 41). 
Also taught by Basu Section 2, 2.1, 4.2, 6.2) 

Regarding claims 6 and 15, Yu teaches wherein determining the variance comprises determining the variance using one of a binomial distribution assumption, a Poisson distribution assumption, or a Gaussian distribution assumption (¶ 36, 41, 46). 

Regarding claim 10, Yu teaches one or more storage media storing instructions which, when executed by one or more processors, cause: storing result data about a plurality of results of an experiment involving different values of a model parameter (Fig. 13, ¶ 22, 25, 26, 28, 88);

generating, based on the result data, a plurality of metrics (¶ 91, 29, 72, 85, 87);

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (¶ 54-56); 

determining, based on the value, a variance associated with said each metric (¶ 38-41); 

using the particular metric as a primary metric in an optimization problem involving the plurality of metrics (¶ 28, 48, 49, 55).

Yu does not specifically teach determining, based on the maximum or minimum value, a variance associated with said each metric.

However, Basu teaches generating, based on the result data, a plurality of metrics (pg. 2-4, specifically Section 2, table 3, We begin by introducing some notation, which we will use throughout the length of the paper. Lower bold case letters (e.g., p; x) denote vectors, while upper bold case letters (e.g., A) denote matrices or linear operators. We use pi;j;k to denote the appropriate index of p (similarly for matrices) and xT z = Pi xizi to denote the Euclidean dot product between x and z. The relation _ when applied to a vector implies element wise inequalities. Also _C(_) denotes the projection operator onto the set C in terms of the L2 norm. Let a user be denoted as u and the set of all users U, such that jUj = N. Similarly, let an item be denoted as i and the set of items as I, such that jIj = M. The target serving plan (which we seek to _nd) can be represented as xui, which is the probability of showing item i to user u. Let pui denote the probability of the user u engaging (by acting on it or clicking on it) with item i, and rui denote the probability of user u disliking item i (e.g., by agging it or complaining about it) conditioned on the fact that the user was shown the item i. A detailed list of all symbols and their meanings is provided in Table 3.);

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, all disclose maximizing/minimizing modeling parameters); 

determining, based on the maximum or minimum value, a variance associated with said each metric (pg. 9, Section 6.2, Table 5, pg. 4, Section 3.1); 

identifying a particular metric, of the plurality of metrics, that is associated with the lowest variance among the plurality of metrics (pg. 9-10, Section 6.2, Table 5, Section 7, pg. 4, Section 3.1); 

using the particular metric as a primary metric in a multi-objective optimization problem involving the plurality of metrics (pg. 1, Section 1, pg. 2-3, Section 2, THE MOO PROBLEM, pg. 10, Section 7).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining, based on the maximum or minimum value, a variance associated with said each metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such variance features into similar systems. Further, applying determining, based on the maximum or minimum value, a variance associated with said each metric would allow the user to see how far a set of data is spread out. Variance could be indicative of noise or error. 

Regarding claim 19, Yu teaches one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, cause: storing result data about a plurality of results of an experiment involving different values of a model parameter (Fig. 13, ¶ 22, 25, 26, 28, 88);

generating, based on the result data, a plurality of metrics (¶ 91, 29, 72, 85, 87);

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (¶ 54-56); 

determining, based on the value, a variance associated with said each metric (¶ 38-41); 

using the particular metric as a primary metric in an optimization problem involving the plurality of metrics (¶ 28, 48, 49, 55).

Yu does not specifically teach determining, based on the maximum or minimum value, a variance associated with said each metric.

However, Basu teaches generating, based on the result data, a plurality of metrics (pg. 2-4, specifically Section 2, table 3, We begin by introducing some notation, which we will use throughout the length of the paper. Lower bold case letters (e.g., p; x) denote vectors, while upper bold case letters (e.g., A) denote matrices or linear operators. We use pi;j;k to denote the appropriate index of p (similarly for matrices) and xT z = Pi xizi to denote the Euclidean dot product between x and z. The relation _ when applied to a vector implies element wise inequalities. Also _C(_) denotes the projection operator onto the set C in terms of the L2 norm. Let a user be denoted as u and the set of all users U, such that jUj = N. Similarly, let an item be denoted as i and the set of items as I, such that jIj = M. The target serving plan (which we seek to _nd) can be represented as xui, which is the probability of showing item i to user u. Let pui denote the probability of the user u engaging (by acting on it or clicking on it) 

for each metric of the plurality of metrics: determining a maximum or minimum value of said each metric given a particular value of the model parameter (pg. 3-5, Specifically sections 2.1, 2.2, 3.1, 3.2, pg. 7, Section 5.1, pg. 9, Section 6.2, all disclose maximizing/minimizing modeling parameters); 

determining, based on the maximum or minimum value, a variance associated with said each metric (pg. 9, Section 6.2, Table 5, pg. 4, Section 3.1); 

identifying a particular metric, of the plurality of metrics, that is associated with the lowest variance among the plurality of metrics (pg. 9-10, Section 6.2, Table 5, Section 7, pg. 4, Section 3.1); 

using the particular metric as a primary metric in a multi-objective optimization problem involving the plurality of metrics (pg. 1, Section 1, pg. 2-3, Section 2, THE MOO PROBLEM, pg. 10, Section 7).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining, based on the maximum or minimum value, a variance associated with said each metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded . 

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180336482 A1) in view of Basu et al. (2016), in further view of Modarresi (US 20150370863 A1).

Regarding claims 5 and 14, Yu teaches for a first metric of the plurality of metrics: using a technique to estimate a second variance given the particular value of the model parameter (¶ 43, 46, 49).

Yu does not specifically teach differences in the variances. 

However, Basu teaches a first metric of the plurality of metrics: using a technique to estimate a second variance given the particular value of the model parameter (pg. 9, Section 6.2, Table 5); 

determining a difference between the second variance and the variance associated with the first metric (pg. 9, Section 6.2, Table 5);

based on the difference, determining whether to use a different distribution assumption in determining a variance of different values of the model parameter (pg. 3, Section 2.2, pg. 9, Section 6.2, Table 5). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform determining a difference between the second variance and the variance associated with the first metric, as taught/suggested by Basu. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social probability predications. One of ordinary skill in the art would have recognized that applying the known technique of Basu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Basu to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such variance features into similar systems. Further, applying determining a difference between the second variance and the variance associated with the first metric would allow the user to see which technique would allow for a more accurate technique for analyzing the data.

Yu teaches modeling but does not specifically teach jackknife resampling. 

However, Modarresi teaches using a jackknife resampling technique to estimate (¶ 82, 83, 95, 101)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform jackknife resampling, as taught/suggested by Modarresi. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to prediction analysis. One of ordinary skill in the art would have recognized that applying the known technique of Modarresi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Modarresi to the .

Claim 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20180336482 A1) in view of Basu et al. (2016), in further view of Koonce et al. (US 20080091517 A1).

Regarding claims 7 and 16, Yu teaches a plurality of metrics but does not specifically teach invitations.

However, Koonce teaches wherein a first metric of the plurality of metrics is a number of connection invites sent and a second metric of the plurality of metrics is a number of connection invites accepted (¶ 32, 10, 40, 41, 45, 73, 74, 82). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform invitations, as taught/suggested by Koonce. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social prediction analysis techniques. One of ordinary skill in the art would have recognized that applying the known technique of Koonce would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Koonce to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invitations features into similar systems. 

Regarding claims 8 and 17, Yu teaches a plurality of metrics but does not specifically teach a number of disables.

However, Koonce teaches wherein a first metric of the plurality of metrics is a number of user selections and a second metric of the plurality of metrics is a number of disables (abstract, ¶ 122, 147, 151). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform a number of disables, as taught/suggested by Koonce. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social prediction analysis techniques. One of ordinary skill in the art would have recognized that applying the known technique of Koonce would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Koonce to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a number of disables features into similar systems. Further, applying a number of disables would allow the user to receive data related to those people who have decided not to allow for future notifications.

Regarding claims 9 and 18, Yu teaches a plurality of metrics but does not specifically teach viral actions.

However, Koonce teaches wherein a first metric of the plurality of metrics is a number of viral actions and a second metric of the plurality of metrics is a number of engaged feed sessions (abstract, ¶ 32, 39, 96, 100, 131, 135, 147). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Yu to include/perform viral actions, as taught/suggested by Koonce. This known technique is applicable to the system of Yu as they both share characteristics and capabilities, namely, they are directed to social prediction analysis techniques. One of ordinary skill in the art would have recognized that applying the known technique of Koonce would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Koonce to the teachings of Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such viral actions features into similar systems. Further, applying invitations would allow the user exploit pre-existing social networks to produce exponential increases in brand awareness, through viral processes similar to the spread of an epidemic. It is word-of-mouth delivered and enhanced online; it harnesses the network effect of the Internet and can be very useful in reaching a large number of people rapidly.

Other Pertinent Prior Art
Other pertinent prior art includes Gupta (US 20200005354 A1) which discloses applying machine learning techniques when considering multiple objectives in content item selection and Chatterjee (US 10536554 B2) which discloses optimization of user interactions based on connection value scores.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683